DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. Applicant asserts Adachi does not disclose a latch that branches off of the main passageway where the latch includes a second plurality of electrodes comprising a repeating “ABC” sequence, as recited by claim 1. Because Adachi does not disclose this element of claim 1, Adachi does not anticipate claim 1. Claims 3 and 5-7 depend upon claim 1 and are not anticipated for the same reason. Claims 2 and 4 have been canceled. Accordingly, Applicant respectfully requests that the present rejection be withdrawn.
The examiner disagrees. Adachi discloses various embodiments of a device comprising a plurality of channels, each including electrodes for transporting droplets within the channels. The devices can comprise a plurality channels that branch (latch) from one another and allow droplets to be transported between such channels. As can be seen in the various figures of Adachi and the corresponding descriptions of such. See rejection herein.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 10/7/21 is acknowledged.  
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. It is noted that the clams mentions droplets. However, no droplets are positively claimed as elements of the device. The droplets are materials intended to be worked upon. However, there is no requirement that the device be used in any process at all including with any unclaimed droplets. 
	It is noted that the claims employ language directed to intended use and/or process limitations. However, as noted above the claimed is a device not a process of use. For example, as to the phrase “being actuated with” is directed to a process step. Nothing is currently being actuated and no voltage, electric field nor any force is being applied to any droplet or anything else. It is noted that the device is not claimed as comprising any voltage source. Therefore, the device as claimed is incapable for producing any voltage. Furthermore, no droplets are being combined, mixed, moved, transported, analyzed, controlled, etc. nor subjected to any other processes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Adachi et al., US 7,767,147.
Adachi discloses a device for transporting droplets. (Abstract) The device 200 comprises  substrates 201, 202 (panels) that includes arrays of electrodes 213, 212 (plurality of electrodes). (Column 6, lines 11-42). 
Figure 23 illustrates a plurality of electrodes. It is a view of the control the system of the electrodes as employed to transport droplets throughout the channels of the device. For example, See Figure 20 which illustrates fluid channels 205A, 205B, and 205C which all are connected to (branch from) each other.  Each row of electrodes (in the respective channels) includes a repeating sequence of A, B, and C electrodes. Each of the electrodes are connected to a single electrical input of a plurality of electrical input lines. Each of plurality of input lines are respectively connected to two or more electrodes. (see also column 14, lines 33-62).
Channels 205A and 205C can be considered as latches that branch from main channel (passageway) 205B.  
As to claim 3, each row of electrodes includes an initial entry electrode. 
As to claims 5 and 19, the device includes thermal regulators ( heaters) 211 ( and other sensors connected to the device including the latches) which can regulate the temperatures of both substrates, and thermal insulations 210 as sheathing. (column 7, line 55 – column 8, line 38).
As to claim 6, there is no structural distinction nor structural nexus, relative location provided for a sync electrodes and prior ABC and electrodes. The S electrode is not precluded from being one in the same as any of the prior electrodes. Considering the device of Adachi functions by activating the electrodes to produce movement of droplets, any electrode that is unactuated can prevent a droplet from moving.  
As to claim 7, as shown Figure 23, the electrodes are in straight lines.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being obvious over Adachi et al., US 7,767,147 as applied above in further view of Pamula et al. US 6,911,132.
Adachi does not disclose the plurality of electrodes as including one or more teeth on each side. 
Pamula et al. discloses a device for manipulating droplets. The device comprises an array of electrodes including interlocking projections 42 and 43 on each side. (Figures 2, 8B). 
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the invention to recognize that the electrodes of Adachi may be modified to have teeth such as those of Pamula to provide for droplet manipulation techniques.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claims 17-18, it would have been within common sense, predictability, knowledge, and skill of one of ordinary skill in the art before the effective filing date of the invention to modify the device to include any number of desired electrodes such as E electrodes located as desired throughout the channels including at branching points of the channels and for the E electrodes having respective inputs as the prior electrodes to be able to further control movement droplets through the channels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798